This is an appeal from an order of the district judge refusing to discharge the relator upon his application for a writ of habeas corpus.
From the order of the district judge remanding the relator, it is shown that evidence was adduced to the effect that the relator was properly and legally held in custody by virtue of proper requisition papers from the State of Tennessee. The facts not having been brought forward, this court is without any evidence which contradicts the findings of the trial judge, as certified in his order. The presumption must prevail that the facts supported the trial court's ruling.
The judgment is affirmed.
Affirmed. *Page 350